


Exhibit 10.4


[FHLBank Logo]




Department:


Corporate Secretary
Name of Policy:


 2014 Directors’ Compensation Policy
Department Policy Number:


1
Effective Date:


January 1, 2014
Supersedes Revisions:


January 1, 2013
Authority to Approve and Amend:


Board of Directors
Next Review Date:


December 13, 2014
Department Policy Owner:


Corporate Secretary
 





This policy is designed to set forth expectations for attendance by members of
the board of directors of the Federal Home Loan Bank of Atlanta (Bank) at
meetings of the board (including eight scheduled board meetings in 2014) and
board committees and to ensure that each director is reasonably compensated for
the time required of him or her in the performance of official Bank business.


A.    Director Compensation


1.
Effective January 1, 2014, the following annual compensation limits shall apply:



a)
Chairman of the Board
 
$
85,000


b)
Vice Chairman of the Board
 
80,000


c)
Chairman of the Audit Committee
 
80,000


d)
Other Chairmen of Committees (excluding Audit and Executive)
 
75,000


e)
All Other Directors
 
65,000





2.
Each director shall have the opportunity to be paid an amount equal to
approximately one-seventh of such director’s annual limit for actual attendance
at each scheduled in-person board meeting and board committee meetings, as
further described in Section B. The seventh payment opportunity shall be subject
to adjustment as further described in Section C.



3.
In determining the above director compensation levels, the board considered a
comparative compensation study prepared by a third party with expertise in
compensation matters and the compensation paid to directors of other Federal
Home Loan Banks in 2013. After evaluating the foregoing data and considering the
increased time that directors are expected to devote to Bank business and the
need to ensure the Bank’s future ability to attract qualified directors, the
board determined that the compensation levels should be: $95,000 for the
Chairman of the board; $90,000 for the


Page 1 of 1

--------------------------------------------------------------------------------




Vice Chairman of the board and the Audit Committee Chairman; $85,000 for the
Chairmen of other committees (excluding the Audit Committee and the Executive
Committee); and $75,000 for all other directors. The board also determined that
such an increase should be accomplished incrementally over a two-year period,
beginning in 2014. The compensation levels reflect the board’s assessment of
appropriate and comparable pay that will allow the Bank to recruit and retain
highly qualified directors and compensate them for the time required in
performing their duties.




B.    Attendance


1.
Each director is strongly encouraged to attend all meetings of the board and
board committees on which the director serves, and is expected to attend no less
than 75 percent of all such meetings each year.



2.
The Bank will pay a fee only for a director’s actual attendance at no less than
75 percent of the board meetings (including scheduled board meetings, new
director orientation, joint meetings of the Affordable Housing Advisory Council
and board or committee, board strategy sessions, and board teleconferences) and
meetings of each committee of the board (including any ad hoc committee
established by the board for a specific purpose) on which the director serves
during each interim period, as identified below. In the event two or more
committees on which a director serves are scheduled to meet concurrently, only
one committee meeting will be required for the purpose of calculating the
director’s attendance. As ex officio members of all committees, the Chairman and
Vice Chairman of the board are encouraged, but not required, to attend committee
teleconferences and unscheduled committee meetings (meetings added after the
2014 board and committee meeting schedule is approved by the board).



3.
The first interim period shall begin on December 15, 2013 and end on the last
day of the first scheduled in-person board meeting for 2014. Each successive
interim period shall begin on the calendar day immediately following a scheduled
board meeting through and including the day of the next scheduled board meeting,
with the seventh interim period ending on December 13, 2014 after the seventh
scheduled in-person board meeting, as follows:



Interim Period
Start Date
End Date
 
 
 
First
December 15, 2013
January 30, 2014
Second
January 31, 2014
March 27, 2014
Third
March 28, 2014
May 29, 2014
Fourth
May 30, 2014
July 31, 2014
Fifth
August 1, 2014
September 30, 2014
Sixth
October 1, 2014
October 30, 2014
Seventh
October 31, 2014
December 13, 2014


Page 2 of 2

--------------------------------------------------------------------------------




 
The foregoing start and end dates will be adjusted to correspond to any changes
in the board meeting schedule.


4.
Participation by telephone for in-person meetings is discouraged unless
necessary to attain a quorum. The Bank will not pay a separate fee for a
director’s attendance at meetings other than those described above.



5.
The Bank will not advance the payment of fees to any director.



C.    Performance


1.
Compensation paid to directors must reflect the time required of them in the
performance of official Bank business. The time required will be measured
principally by attendance and participation at board and board committee
meetings, as described above, and secondarily by performance of other duties.
These other duties include time spent: (a) preparing for board meetings; (b)
chairing meetings as appropriate; (c) reviewing materials sent to directors on a
periodic basis; (d) attending other related events such as management
conferences, FHLBank System meetings, and director training; and (e) fulfilling
the responsibilities of directors.



2.
Before the seventh payment is made, the Governance and Compensation Committee
(GCC) shall review the cumulative attendance and performance of each director
during 2014 and, in consultation with the Chairman, recommend to the board a
reduction, elimination or increase in the final payment opportunity. No increase
shall exceed the applicable compensation limit. In the event a director serves
on the board for only a portion of a calendar year, the final payment for such
director shall be subject to the same cumulative attendance and performance
review through the director’s final date of service.



D. Expenses


1.
In accordance with the Bank’s normal reimbursement policy, the Bank will
reimburse a director’s travel expenses incurred in connection with attendance at
any board or board committee meeting, the Council of FHLBanks’ directors
conference, PricewaterhouseCoopers’ audit committee conference, any seminar or
event specifically identified in the director education plan, and provided the
director is the Bank’s designated representative, meetings of the FHLBank
Chairs/Vice Chairs and Council of FHLBanks’ board of representatives. Please
consult the Bank’s Travel and Entertainment Policy for a more detailed
explanation regarding expense reimbursement.



2.
The Bank will reimburse a director’s registration fees and travel expenses
incurred in connection with any other meeting, hearing, ceremony, continuing
education seminar, or other event only if the Chairman determines that the
meeting is relevant to the Bank’s business activities or the director’s duties
as a board member and the director attends the


Page 3 of 3

--------------------------------------------------------------------------------




meeting at the request of, or with the approval of, the Chairman. The Vice
Chairman shall approve all such fees and expenses for the Chairman. These
amounts will be reimbursable to the extent provided for such purpose in the
Bank’s annual budget and in accordance with the Bank’s Travel and Entertainment
Policy. The Bank will not pay a fee for a director’s participation in these
types of activities, and in accordance with 12 CFR Part 1261, the Bank will not
reimburse directors for entertainment expenses at these events.


3.
The Bank will pay the transportation and other ordinary travel expenses of one
guest of a director to attend a board meeting only as specified in advance by
the Bank. It will be the director’s responsibility to pay the transportation and
other travel expenses of a guest that accompanies such director to any other
board meeting.



4.
A board member may invite a guest to Bank-sponsored board dinners or receptions
held in connection with board meetings at the expense of the Bank, so long as
such guest otherwise pays his or her own transportation and travel expenses.



5.
The Bank will pay for activities of directors and their guests at board meetings
only as specified in advance by the Bank.


Page 4 of 4